DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/20/2021 has been entered. Claims 61-63, 65, 66, 68-73, 75, 76 and 78-85 are pending in the instant application. Claims 1-60, 64, 67, 74 and 77 have been canceled. Claims 83-85 are added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-63, 65, 66, 68-73, 75, 76 and 78-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 61, line 9, the amended feature of “wherein the motion is detected by comparing the corresponding sequential image with the first image” has no corresponding disclosure in the specification, nor any cited paragraphs from applicant’s remarks, to support the amendment. The closest disclosure has been found in the spec. page 35, paragraph [0063], "During processing associated with block 404, a frame in a series of frames is received. During processing associated with a "Compare With Previous Frame" block 406, the difference between the frame received during processing associated with block 404 and either the previous frame or the key frame, depending upon the configuration, is calculated. As explained above, types of differences that may be detected between images include, but are not limited to, the amount or percent of changed pixel, color or a combination.”  However, this disclosure only supports “comparing the corresponding sequential image with the first image”, namely, “the motion is detected by comparing...” lacks supporting disclosures in the application specification.  
Therefore, “wherein the motion is detected by comparing the corresponding sequential image with the first image” is considered as new subject matter. 
Independent claims 71, 81 recite similar limitations as above, thus are rejected under similar rational.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation “the plurality of images” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 73 recites the limitation “the plurality of images” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 61-63, 65, 66, 69, 71-73, 75, 76, 79, 81, 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garoutte (US 7650058) in view of Honda et al. (US 20020080881), and further in view of Clas (US 20060098029).
Regarding claim 61, Garoutte discloses A method for providing animation in an electronic message (Garoutte, col.1, lines 14-17, The present invention relates to video recordation and, more particularly, to advantageous methods and system arrangements and apparatus for object selective video recording in automated screening systems), comprising: 
capturing three or more images in a sequential order from a particular location (Garoutte, col.4, lines 23-26, the invention relates to a system having video camera apparatus providing output video which must be recorded in a useful form on recording media in order to preserve the content of such images. col.2, lines 50-52, facilitating or providing efficient, media-conserving, video recordation of such video data on a continuous basis or over long periods of time. Col.6, lines 10-13, This highly advantageous query feature enables the user to recall recorded video data according to any of the aforesaid object attributes…as well as other attributes such as date, time, location, camera, conditions and other information recorded in frames of data. Col.7, lines 30-31, For this example, storing video data of cars and persons at 5 frames per second (FPS) yields);
receiving data indicating a first image of the three or more images (Garoutte, Col.2, lines 54-58, facilitating or providing efficient, media-conserving, video recordation of such mixed content video data which may be constituted both by (a) background video of the place or locale, such as a parking garage or other premises which are to be monitored by video. col.7, lines 16-19, images of cars and persons are placed over the background, previously recorded, in the position where they were recorded. Col. 9, lines 30-32, the background is treated as being a ; 
designating two or more sequential images of the three or more images that differ from the first image with respect to motion of a feature (Garoutte, Col.3, lines 10-14, facilitating or providing the video recordation of such video data where such objects may move at various speeds, may change speeds, or may change directions, or which may become stationary, or may change from stationary to being in motion, or may otherwise change their status. Col.4, lines 66-col.5, lines1, The objects may have system-recognizable forms, such as those characteristic of persons, animals or vehicles, among possible others. Col.8, lines 29-37, That is, the analysis worker module is capable of separating the video output provided by selected video cameras into background video and object video; and then analyzing the object video for content according to different possible objects in the images and the attributes of the different objects. An adaptive background is maintained representing the non-moving parts of the scene. Moving objects are tracked in relation to the background); 
identifying two or more blocks of pixels, each block of the two or more blocks of pixels capturing the motion of a corresponding one of the two or more sequential images; cutting the identified two or more blocks of pixels from the corresponding two or more sequential images to produce cut images (Garoutte, col.4, lines 61-65, Objects may be single persons, groups of persons, or persons who have joined together as groups of two or more.  Such objects may move at various speeds, may change speeds, or may change directions, or may congregate.  The objects may converge, merge, congregate, collide, loiter or separate. Col.14, lines 7-9, 16-18, 25-26, FIG. 2 shows the background of the video scene of FIG. 1, in which the a segment of pixel data representing the image of the subject has been extracted. FIG. 3 shows ; 
inserting into the first image the cut images as layers such that each cut image other than a first cut image is layered on a preceding cut image and each cut image is inserted into the first image in a position corresponding to the position of the cut image in the corresponding sequential image; and saving the first image and the inserted cut images (Garoutte, col.7, lines 16-19, images of cars and persons are placed over the background, previously recorded, in the position where they were recorded. Col.6, lines 25-27, FIG. 4 is the assembled scene with FIG. 3 overlaid on FIG. 2, and thus representing a composite compressed image of subject and background. Col.15, lines 11-15, For example, a query may call for data on Dec.  24, 2001, time 9:50a to 10:15a at St.  Louis Parking Garage 23, camera 311, "lurking person", so that only video meeting those criteria will be recalled, and then will be displayed as both background and object video of a lurking person or persons. Col.4, lines 1-6, Such a system may be used to obtain both object and background video, possibly from numerous video cameras, to be recorded as full time digital video by being written to magnetic media as in the form of disk drives, or by saving digitized video in compressed or uncompressed format to magnetic tape for longer term storage. Therefore, images of a lurking person is superimposed on the background at corresponding positions where the lurking person was recorded in corresponding time sequence). 
On the other hand, Garoutte fails to explicitly disclose but Honda discloses receiving data indicating a first image of the three or more images (Honda, [0110] In this system of the present embodiment, images obtained by the video camera 1501 are stored, e.g., at 1-second 
wherein the motion is detected by comparing the correspond sequential image with the first image (Honda, [0063] a detector which compares an input image with a reference image and detects motion amount and change amount. [0112-0113] If the second image does not have a large change amount in comparison with the first image, the detection value of the detector 1510 is not large, then the determination unit 1511 determines that there is no change, and turns the switch 1509 off. Next, if the third image has a large change amount in comparison with the first image, a difference image as the change amount is stored into the difference image memory 1508, then the detector 1501 and determination unit 1511 determine that the change amount is large, and the switch 1509 is turned on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Garoutte and Honda. That is, applying the designating reference image and detecting motion of Honda to the captured images of Garoutte. The motivation/ suggestion would have been to provide image change detection means comprises motion amount detection means for detecting a motion amount on image in the input image data (Honda, [0014]). 
On the other hand, Garoutte in view of Honda fails to explicitly disclose but Clas discloses saving the images as a single web-enable graphic image file (Clas, [0005] Thus, the Web browser will fetch and display both the static and animated GIF images, and will display the different states of the animated GIF images as specified in the animated GIF file. [0020] In response, the animation program 22 converts the two virtual Image 2 static GIF files to one 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the Clas and Garoutte and Honda to include all limitations of claim 61. That is, applying the storing of the web-enabled graphic image file of Clas to the combined images of Garoutte and Honda. The motivation/ suggestion would have been the Web browser will fetch and display both the static and animated GIF images, and will display the different states of the animated GIF images as specified in the animated GIF file (Clax, [0005]).
Regarding claim 62, Garoutte in view of Honda and Clas discloses The methods of claim 61. 
Garoutte further discloses capturing a second feature by repeating the method of claim 61 (Garoutte, col.4, lines 50-56, In such a system, which may operate normally for long periods without continuous human inspection or monitoring, video recordation may continuously take place so as to provide a video archive.  The objects of interest may, for example, be persons, animals or vehicles, such as cars or trucks, moving in, through, or out of the premises monitored by video. col.9, lines 14-16, multiple people and sudden stop car are illustrative of two different characteristic objects. Therefore, during a long periods, a second feature (e.g., if the first feature is a person, then a second feature is an animal, or a vehicle, etc.) is captured by repeating the method of claim 61).
Regarding claim 63, Garoutte in view of Honda and Clas discloses The method of claim 61. 
Garoutte further discloses receiving data designating a second image of the plurality of images (Garoutte, col.9, lines 65-67, When a background change is detected, and a new ; 
designating second two or more sequential images of the plurality of images that are subsequent to the second image and differ from the second image with respect to motion of a feature (Garoutte, Col.3, lines 10-14, facilitating or providing the video recordation of such video data where such objects may move at various speeds, may change speeds, or may change directions, or which may become stationary, or may change from stationary to being in motion, or may otherwise change their status. Col.4, lines 66-col.5, lines1, The objects may have system-recognizable forms, such as those characteristic of persons, animals or vehicles, among possible others. Col.8, lines 29-37, That is, the analysis worker module is capable of separating the video output provided by selected video cameras into background video and object video; and then analyzing the object video for content according to different possible objects in the images and the attributes of the different objects. An adaptive background is maintained representing the non-moving parts of the scene. Moving objects are tracked in relation to the background); 
identifying a second two or more blocks of pixels, each identified block of the corresponding second two or more blocks of pixels capturing the motion and corresponding to one of the second identified sequential images, cutting the identified second plurality of two or more blocks from the second two or more sequential images to produce second cut images (Garoutte, col.4, lines 61-65, Objects may be single persons, groups of persons, or persons who have joined together as groups of two or more.  Such objects may move at various speeds, may change speeds, or may change directions, or may congregate.  The objects may converge, merge, congregate, collide, loiter or separate. Col.14, lines 7-9, 16-18, 25-26, FIG. 2 shows the background of the video scene of FIG. 1, in which the a segment of pixel ; 
inserting the second cut images onto the second image as layers such that each second cut image is inserted in the second image in a position corresponding to the position of the second cut image in the corresponding second sequential image; and saving the second image and the second cut images (Garoutte, col.7, lines 16-19, images of cars and persons are placed over the background, previously recorded, in the position where they were recorded. Col.6, lines 25-27, FIG. 4 is the assembled scene with FIG. 3 overlaid on FIG. 2, and thus representing a composite compressed image of subject and background. Col.15, lines 11-15, For example, a query may call for data on Dec.  24, 2001, time 9:50a to 10:15a at St.  Louis Parking Garage 23, camera 311, "lurking person", so that only video meeting those criteria will be recalled, and then will be displayed as both background and object video of a lurking person or persons. Col.4, lines 1-6, Such a system may be used to obtain both object and background video, possibly from numerous video cameras, to be recorded as full time digital video by being written to magnetic media as in the form of disk drives, or by saving digitized video in compressed or uncompressed format to magnetic tape for longer term storage. Therefore, images of a lurking person is superimposed on the background at corresponding positions where the lurking person was recorded in corresponding time sequence). 
On the other hand, Garoutte fails to explicitly disclose but Honda discloses wherein the motion is detected by comparing the correspond sequential image with the first image (Honda, [0063] a detector which compares an input image with a reference image and detects 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Garoutte and Honda. That is, applying the detecting motion of Honda to the second images of Garoutte. The motivation/ suggestion would have been to provide image change detection means comprises motion amount detection means for detecting a motion amount on image in the input image data (Honda, [0014]). 
On the other hand, Garoutte in view of Honda fails to explicitly disclose but Clas discloses saving the images as a single web-enable graphic image file (Clas, [0005] Thus, the Web browser will fetch and display both the static and animated GIF images, and will display the different states of the animated GIF images as specified in the animated GIF file. [0020] In response, the animation program 22 converts the two virtual Image 2 static GIF files to one virtual Image 2 animated GIF. Then, the animation program saves the resultant images as an animated GIF file). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the Clas and Garoutte and Honda to include all limitations of claim 63. That is, applying the storing of the web-enabled graphic image file of Clas to the combined images of Garoutte and Honda. The motivation/ suggestion would have been the Web browser 
Regarding claim 65, Garoutte in view of Honda and Clas discloses The method of claim 61, wherein the web-enabled graphic file is a graphic interchange format (gif) file (Clas, [0020] In response, the animation program 22 converts the two virtual Image 2 static GIF files to one virtual Image 2 animated GIF. Then, the animation program saves the resultant images as an animated GIF file). 
The same motivation of combining Clas to Garoutte and Honda in claim 61 applies here.
Regarding claim 66, Garoutte in view of Honda and Clas discloses The method of claim 61. 
Garoutte further discloses a user supplies data identifying the feature (Garoutte, col.3, lines 44-50, Since object selective recording causes recordation of events and time of day for each frame to be recorded, together with the characteristic aspects of the data, most especially the object attributes, a user can query the system such as, for example, by a command like "show fallen persons on camera 314 during the last week.  The present system development then will show the fallen-person events with the time and camera noted on the screen). 
Regarding claim 69, Garoutte in view of Honda and Clas discloses The method of claim 61. 
Garoutte further discloses the method is implemented on a camera (Garoutte, col.4, lines 23-26, Briefly, the invention relates to a system having video camera apparatus providing output video which must be recorded in a useful form on recording media in order to preserve the content of such images).

Honda further discloses a processor; a non-transitory, computer-readable storage medium; and instructions, stored on the computer-readable storage medium and executed on the processor, for performing a method (Honda, “[0129] a central processing unit (CPU) for overall control, comprising a so-called microcomputer or the like. Further, numeral 2014 denotes a ROM (Read Only Memory) for storing a processing program for the CPU 2013; 2015, a RAM (Random Access Memory) used as a work area or various buffers; and 2016, an operation unit for overall operation”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Honda, Garoutte and Clas. That is, implementing the method to the programed hardware of Honda. The motivation/ suggestion would have been to enable the invention executable on a general purpose computer.
Regarding claims 72-73, 75, 76, 79, they are interpreted and rejected under similar rational of claims 62-63, 65, 66, and 69, respectively.
Regarding claims 81, 82, they are interpreted and rejected under similar rational of claims 61, 62, respectively.
Claim(s) 68, 78, 83-85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garoutte in view of Honda and Clas, further in view of Dorrell (US 20010026277).
Regarding claim 68, Garoutte in view of Honda and Clas discloses The method of claim 61. 
removing each identified cut image from the first image prior to displaying a next cut image in the sequential order (Dorrell, fig.21. [0153] FIG. 21 depicts the animation sequence of FIG. 20.  The figure shows the background image 1408, of a disk on a blank background (ie file 1228 in FIG. 20). The figure also shows an image 1404 (ie 1226 in FIG. 20) which is to be slid onto the background image 1408. Four further views of the background image are provided, with the image 1404 slid successively further onto the background image. Therefore, from 1412-1418, the image 1404 is removed from the background 1408 prior to display a next image).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the Dorrell into the combination of Garoutte and Honda and Clas. That is, applying the approach of Dorrell to displaying each cut image of Garoutte, Honda and Clas. The motivation/ suggestion would have been to avoid the moving object to be displayed twice on the same background, thus to prevent the animation from blurring.
Regarding claim 78, it is interpreted and rejected under similar rational of claim 68.
Regarding claim 83, Garoutte in view of Honda and Clas discloses The method of claim 61. 
Clas further discloses displaying the single web-enable graphic image file (Clas, [0005] Thus, the Web browser will fetch and display both the static and animated GIF images, and will display the different states of the animated GIF images as specified in the animated GIF file. [0020] In response, the animation program 22 converts the two virtual Image 2 static GIF files to one virtual Image 2 animated GIF. Then, the animation program saves the resultant 
On the other hand, Garoutte in view of Honda and Clas fails to explicitly disclose but Dorrell wherein each identified cut image is removed from the first image prior to displaying the next cut image in the sequential order (Dorrell, fig.21. [0153] FIG. 21 depicts the animation sequence of FIG. 20.  The figure shows the background image 1408, of a disk on a blank background (ie file 1228 in FIG. 20). The figure also shows an image 1404 (ie 1226 in FIG. 20) which is to be slid onto the background image 1408. Four further views of the background image are provided, with the image 1404 slid successively further onto the background image. Therefore, from 1412-1418, the image 1404 is removed from the background 1408 prior to display a next image).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the Dorrell into the combination of Garoutte and Honda and Clas. That is, applying the approach of Dorrell to displaying each cut image of Garoutte, Honda and Clas. The motivation/ suggestion would have been to avoid the moving object to be displayed twice on the same background, thus to prevent the animation from blurring.
Regarding claims 84, 85, they are interpreted and rejected under similar rational of claim 83.
Claim(s) 70, 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garoutte in view of Honda and Clas, further in view of Toledano et al. (US 20060130636).
Regarding claim 70, Garoutte in view of Honda and Clas discloses The method of claim 61. 
 the method is implemented on a mobile telephone (Toledano, fig.6. [0066] The device may comprise a video camera input for taking video images and storing video image clips within the device, and wherein the additional mode comprises a function for adding the stored video image clips to a music file of the device-defined instrument. [0123], In FIG. 6 a mobile telephony device has a camera 80).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the Toledano into the combination of Garoutte and Honda and Clas. That is, applying the disclosure of Garoutte in view of Honda and Clas to the mobile telephone of Toledano. The motivation/ suggestion would have been to provide a convenient way to view the animation via a portable device. 
Regarding claim 80, it is interpreted and rejected under similar rational of claim 70.
Response to Arguments
Applicant's arguments filed on 4/20/2021 have been fully considered but they are not persuasive. 
The applicant submits: As stated, in Garoutte the background and object images are saved separately. IN contrast, the claimed inventions require “saving the first image and the inserted cut images as a single web-enable graphic image file.” (Remarks, page 12, 4th paragraph)
The examiner respectfully disagrees. Garoutte does not exclude saving the images as a single file. On the other hand, newly found prior art Clas [0020] discloses saving images as a single web-enable graphic image file. Therefore, the combination of Garoutte and Clas teaches saving the first image and the inserted cut images as a single web-enable graphic image file.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        4/30/2021